Citation Nr: 1711044	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  08-00 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including major depression and posttraumatic stress disorder (PTSD), to include as secondary to service connected disability.

2.  Entitlement to an initial rating in excess of 20 percent for discogenic degenerative changes at L5-S1 prior to May 31, 2012, and in excess of 40 percent thereafter. 

3.  Entitlement to an initial  rating in excess of 10 percent for chondromalacia patella of the  right knee disability. 

4.  Entitlement to an  initial rating in excess of 10 percent for chondromalacia patella of the  left knee disability. 

5.  Entitlement to a total rating based on unemployability due to service-connected disability prior to May 31, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B.B., D.W, and T.S.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to August 1982, and has a period of service in the Army National Guard from July 1980 to October 1980. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decision of the VA Regional Office (RO) in Boston, Massachusetts that granted service connection for discogenic degenerative changes at L5-S, evaluated as 20 percent, and chondromalacia patella of the right and left knees, each evaluated as 10 percent disabling, all effective from May 29, 2003.  The Veteran appealed for higher initial ratings.  The RO in a January 2007 rating decision also denied entitlement to service connection for major depression with PTSD from which the Veteran initiated an appeal. 

The Veteran was afforded a personal hearing at the RO in September 2007.  The transcript is of record.  He requested a videoconference hearing that was scheduled in September 2016 to which he failed to report.  Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.702(d).

During the pendency of the appeal, by rating action in April 2014, the service-connected discogenic degenerative changes at L5-S1 was increased to 40 percent effective May 31, 2012.  That rating decision also granted service connection for right lumbar radiculopathy, evaluated as 40 percent, effective May 31, 2012, and increased the 10 percent disability evaluation for left lumbar radiculopathy to 40 percent, effective May 31, 2012.  A total rating based on individual unemployability and basic eligibility to Dependents' Educational Assistance were also established effective May 31, 2012.  Although a higher rating for discogenic changes at L5-S1 and a total rating based on unemployability due to service-connected disability have been granted, these issues remain in appellate status as the maximum schedular evaluations have not been assigned since the date of the claims.  See AB v. Brown, 6 Vet.App. 35 (1993); see also Rice v. Shinseki, 22 Vet.App. 35, 38, (1993).  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that he has an acquired psychiatric disorder, to include major depression and PTSD, related to his witnessing a plane crash in December 1981 and participating in rescue efforts.  Of record is documentation that 11 service members died in a plane crash at Pearl Harbor, Hawaii, during the time that the Veteran was stationed at Fort Shafter, Hawaii.  His DD Form 214 reflects that he had a military occupational specialty of watercraft engineer.  He was discharged honorably from service early with the reason given as alcohol and drug abuse.  The Veteran also claims service connection for a psychiatric disorder as secondary to service-connected orthopedic and neurologic disabilities.

Review of the record discloses that the Veteran was afforded a VA examination for mental disorders in October 2006 whereupon the examiner rendered a determination that the Veteran had major depression and PTSD and related them to the trauma he had experienced after witnessing a plane crash in service and having nausea aboard ship.  In July 2004, B. W. Burkart, LMHC, of the Carson Center for Adults and Families wrote that the Veteran's severe depression was made much worse by his chronic pain and physical disabilities.  Received in November 2006 was a clinical report from the same examiner relating that the Veteran's deteriorating physical disabilities, including a back condition and neurological symptoms, had severely affected his psychological well-being resulting in severe, chronic and debilitating depression.  It was reported that the worse his physical pain was the worse his depression and nightmares became.  By rating action dated in January 2007, the RO denied the claim on both direct and secondary bases.  

The Board observes, however, that the October 2006 VA psychiatric examiner did not address whether the Veteran had a psychiatric disorder as secondary to service-connected disability although reference to an opinion request for such is noted in the clinical report.  As such, this examination is inadequate for adjudication purposes and a new examination should be scheduled.  Moreover, the record reflects that prior to the January 2007 denial of the claim of entitlement to service connection for an acquired psychiatric disorder, the AOJ had a positive clinical opinion that supported a relationship between current psychiatric disability and an incident of service and/or service-connected disability.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  Therefore, on remand, an opinion should be obtained as to whether the Veteran's psychiatric disorder is related to military service, or is secondary or aggravated by service-connected disability.  With respect to the above, the Board points out that a VA adjudicator is not free to substitute his or her own judgment for that of an expert, and the Board is prohibited from making conclusions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals). 

The Board finds that further development is warranted as to the issue of entitlement to service connection for an acquired psychiatric disorder, including major depression and PTSD because the Veteran's reported stressor is not related to a fear of hostile military or terrorist activity and requires verification.  See 38 C.F.R. § 3.304(f).  There is no evidence that the AOJ attempted any development to confirm the reported actions relative to the December 1981 plane crash on which the diagnoses of major depression and PTSD were based, particularly his participation in rescue operations.  The plane crash in 1981 would have been a highly newsworthy and publicized event whose details would have been known to anyone in that area.  Therefore, a remand is indicated to request the Veteran's complete 201 personnel file to attempt to verify his stressor account through the Joint Services Records Research Center (JSRRC) or other official sources.  

In a letter from B. W. Burkart, MA, LSWA, dated in July 2004, it was reported that the Veteran had been unable to work for a long time because he could not easily walk, wore braces of his knees and could not lift heavy objects.  In correspondence received in September 2005, the Veteran indicated that service-connected disabilities caused him to be unemployable.  A VA letter in November 2005 noted that Veteran was unable to benefit from vocational rehabilitation but the reasons were not stated.

In this matter, it has been determined that the evidence supports a finding of unemployability dating from May 2012.  However, the Board may not deny a rating of TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet.App. 294 (1995); Beaty v. Brown, 6 Vet.App. 532, 537 (1994).  In Friscia, the United States Court of Appeals for Veterans Claims specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the appellant's service-connected disability had on his ability to work.  Friscia, 7 Vet.App. at 297.  In view of such, the Board is of the opinion that the case requires a longitudinal review of the claims file dating back to the initial grants of service connection (2003) for an assessment as to the degree of functional loss occasioned by the Veteran's service-connected disorders.  This clinical opinion must be based on full consideration of the Veteran's documented history and supported by detailed rationale to fully resolve the matter of the Veteran's entitlement to a total rating based on individual unemployability.

Finally, the Board observes that the Veteran receives VA outpatient treatment for service-connected disorders and psychiatric disability from the Northampton, West Haven and Boston, Massachusetts VA Medical Centers.  The most recent records date through November 2, 2015.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 C.F.R. § 5103A (c) (2) (2014); 38 C.F.R. § 3.159(c)(2) (2016).  Therefore, on remand, the AOJ should contact the above-cited facilities to secure any outstanding VA treatment records dating from November 2015 pertaining to the Veteran's treatment and associate them with the electronic record.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's complete personnel file (201 file) from the National Personnel Records Center (NPRC).  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the appellant appropriately notified.

2.  The Veteran should be advised that may submit alternative evidence, e.g. buddy statements, to substantiate the claim that he participated in rescue operations after the Hawaii plane crash in 1981. 

3.  Thereafter, the AOJ should carefully review the file and prepare a summary of all reported stressors.  In doing so, the AOJ should clearly address any credibility questions raised by the record and inconsistencies in the appellant's accounts.

4.  The RO should then undertake development to independently verify the alleged stressful experience in connection with the PTSD claim, to include forwarding a copy of the Veteran's military personnel records along with his stressor statement to the JSRRC, the Department of the Army or any other appropriate records repository.  A records search should encompass the date of December 7, 1981, for the claimed stressor involving the plane that crashed and the circumstances of the rescue operations on that date, to include the personnel and persons involved.  Any additional action necessary for independent verification of the particular alleged stressor, to include follow-up action requested by the contacted agency, should be accomplished.

5.  All attempts to obtain the above records should be documented.  If no records are received, a memorandum of Formal Finding of Unavailability of such records should be included in the claims file.  

6.  The RO should secure outstanding VA medical records since November 2015 from the Northampton, West Haven and Boston VA Medical Centers and associate them with the claims folder.  If such records cannot be located, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  If records are unable to be obtained, the RO should (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

7.  The RO should secure the Veteran's Vocational Rehabilitation and Education folder.

8.  After the foregoing development has been completed to the extent possible, arrange for the Veteran to be examined by a VA psychiatrist who has not seen him previously, to determine whether he  has an acquired psychiatric disorder related to service and/or whether the diagnostic criteria for PTSD related to service are met.  The examiner must be given access to Virtual VA/Veterans Benefits Management System (VBMS) electronic files.  The AOJ should provide the examiner with a summary of all stressors that have been identified and corroborated.  Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions. 

Following examination, the examiner must opine a) whether it is at least as likely as not that a diagnosis of PTSD is supported by a corroborated in-service stressor.  If PTSD is not diagnosed, the examiner must opine b) whether it is at least as likely as not any other diagnosed psychiatric disorder, including major depression, is related to the Veteran's active duty service, c) whether it is at least as likely as not any currently diagnosed psychiatric disorder is secondary to or has been aggravated by service-connected disability.  The examination report must include a detailed narrative with a complete rationale for the opinions provided. 

9.  Submit the case to a VA examiner to review the record dating back to 2003.  The examiner should determine the functional effects of the service-connected discogenic lumbar spine disorder and bilateral knee disability on the Veteran's ability to work with a complete discussion of all functional impairments impacting social and industrial opportunities.  The examination report must include a complete rationale for the opinions and conclusions reached.

10.  The AOJ should ensure that the medical reports requested above complies with this remand, especially with respect to the instructions to provide competent medical opinions.  If a report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction.  See Stegall v. West, 11 Vet.App. (1998).

11.  After taking any further development deemed appropriate, the RO should re-adjudicate the claims, to include on a schedular and extraschedular basis as appropriate.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


